A. William Sweeney, J.
In our view, the court of appeals’ decision holding that SERB had exclusive jurisdiction of the instant action since it “arguably constitute[d] an unfair labor practice” is clearly erroneous as a matter of law. For the reasons that follow, we reverse the judgment of the court of appeals and reinstate the trial court’s judgment.
The record indicates that the union filed a grievance against the city based on the general order issued by the fire chief which impacted upon the ability of union members to obtain overtime work. The collective bargaining agreement entered into by the city and union establishes a four-step process for resolving grievances. The agreement further provides that if an aggrieved party is not satisfied with the disposition of the grievance after the fourth step, he or she can proceed to binding arbitration pursuant to the terms of the agreement. There is nothing in the record to indicate that the parties herein did not follow their own agreement.
In finding that the trial court below and hence, the arbitrator, lacked subject-matter jurisdiction to settle the grievance, the court of appeals relied on several cases for the proposition that SERB has exclusive jurisdiction to hear and decide not only any unfair labor practice charge brought before it, but any conduct or grievance which arguably constitutes an unfair labor practice. See, e.g., Gunn v. Euclid City School Dist. Bd. of Edn. (1988), 51 Ohio App.3d 41, 554 N.E.2d 130, and State ex rel. Ramsdell v. Washington Local School Bd. (1988), 52 Ohio App.3d 4, 556 N.E.2d 197.
We agree that SERB has exclusive jurisdiction to determine the validity, or lack thereof, of unfair labor practices. See Franklin Cty. Law Enforcement Assn. v. Fraternal Order of Police, Capital City Lodge No. 9 (1991), 59 Ohio St.3d 167, 572 N.E.2d 87, where we held in paragraph one of the syllabus: “The State Employment Relations Board has exclusive jurisdiction to decide matters committed to it pursuant to R.C. Chapter 4117.” See, also, Franklin Cty. Sheriffs Dept. v. Fraternal Order of Police, Capital City Lodge No. 9 (1991), 59 Ohio St.3d 173, 572 N.E.2d 93, syllabus, where we held that a court of common pleas is without jurisdiction to render a declaratory judgment determining rights established or limited by R.C. 4117.11 “ * * * where the State Employment Relations Board is asked to make the same determination in the context of an unfair labor practice charge.”
However, to hold that only SERB has jurisdiction to hear or determine anything that “arguably” constitutes an unfair labor practice is neither a complete nor totally correct statement of the law set forth in R.C. Chapter 4117 or the decisions of this court. In our view, exclusive jurisdiction to resolve charges of unfair labor practices is vested in SERB in two general areas: (1) where one of the parties files charges with SERB alleging an unfair labor practice under R.C. *1284117.11; or (2) a complaint brought before the court of common pleas alleges conduct that constitutes an unfair labor practice specifically enumerated in R.C. 4117.11, and the trial court therefore dismisses the complaint for lack of subject-matter jurisdiction. Neither of these situations is presented in the cause sub judice.
More importantly, however, none of the cases relied on by the city or court of appeals below involved an arbitration proceeding undertaken pursuant to the terms of a valid collective bargaining agreement entered into by the parties. In its apparent haste to bootstrap the “arguably” language of Gunn to dismiss the instant action, the court of appeals below ignored the clear language of former R.C. 4117.10(A), which stated in pertinent part:
“An agreement between a public employer and an exclusive representative entered into pursuant to Chapter 4117. of the Revised Code governs the wages, hours, and terms and conditions of public employment covered by the agreement. If the agreement provides for a final and binding arbitration of grievances, public employers, employees, and employee organizations are subject solely to'that grievance procedure * *
In practical effect, the court of appeals’ opinion, left undisturbed, would effectively eliminate arbitration as a viable alternative to resolving disputes in the public employment sector, since almost any conduct alleged in a grievance raised by aggrieved parties could arguably be categorized as an unfair labor practice.1
The General Assembly’s vesting of SERB with exclusive jurisdiction to determine unfair labor practices defined in R.C. 4117.11 was never meant to foreclose parties to a collective bargaining agreement from settling differences in interpreting provisions of their agreement through the process of binding arbitration, especially given the clear language of R.C. 4117.10(A) set forth above.
As this court stated long ago in Corrigan v. Rockefeller (1902), 67 Ohio St. 354, 367, 66 N.E. 95, 98: “The law favors the amicable adjustment of difficulties, and arbitration has been favored by the courts in this state from early times.” Accord Campbell v. Automatic Die & Products Co. (1954), 162 Ohio St. 321, 329, 55 O.O. 195, 198, 123 N.E.2d 401, 405: “It is the policy of the law to favor and *129encourage arbitration and every reasonable intendment will be indulged to give effect to such proceedings and to favor the regularity and integrity of the arbitrator’s acts.”
In any event, adoption of the court of appeals’ rationale cannot be sanctioned or explained under the policy of law set forth above. Carrying the appellate court’s decision to its logical extreme, every grievance filed by an aggrieved party to a collective bargaining agreement could, as mentioned before, arguably be characterized as an unfair labor practice. Under such a standard, SERB would be forced to decide every grievance arising out of disputes related to the interpretation of terms to a collective bargaining agreement, no matter how innocuous they may be, and notwithstanding any binding arbitration process established in the agreement entered into by the parties thereto. Since the court of appeals misconstrued the law in this context, its decision cannot stand.
Therefore, based on all the foregoing, we reverse the judgment of the court of appeals and reinstate the trial court’s judgment.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Wright, J., dissents.

. The union correctly points out that the grievance it submitted was a proper subject for arbitration, since the conduct of the city in refusing to rescind the terms of the general order can just as easily be characterized as an “impasse” in negotiations, as it could be a “refusal to bargain” by the city. See, e.g., Teamsters Local Union No. 175 v. Natl. Labor Relations Bd. (C.A.D.C.1986), 788 F.2d 27, 30: “Impasse is defined as the deadlock reached by bargaining parties ‘after good-faith negotiations have exhausted the prospects of concluding an agreement.’ [Taft Broadcasting Co. (1967), 163 N.L.R.B. 475, 478.] This court has described the situation as one in which ‘there was no realistic prospect that continuation of discussion at that time would have been fruitful.’ [Am. Fedn. of Television & Radio Artists v. Natl. Labor Relations Bd. (C.A.D.C.1968), 395 F.2d 622, 628.]”